          Case 1:18-cv-11972-DJC Document 64 Filed 07/11/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


____________________________________
                                              )
GEOFFREY PESCE,                               )
                                              )       C.A. No. 1:18-cv-11972-DJC
                       Plaintiff,             )
                                              )
               v.                             )
                                              )
KEVIN F. COPPINGER, in his official           )
capacity as Essex County Sheriff,             )
AARON EASTMAN, in his official                )
capacity as Superintendent of the Essex       )
County House of Corrections - Middleton,      )
                                              )
                       Defendants.            )
                                              )

            JOINT STATUS UPDATE AND PROPOSED BRIEFING SCHEDULE

       Plaintiff and Defendants jointly submit this status update regarding discussions to settle

Plaintiff’s claims for attorneys’ fees and costs. As background, the parties state the following.

        On April 12, 2019, the parties sought a 60-day stay until June 11, 2019 to facilitate

settlement discussions regarding Plaintiff’s claims for attorneys’ fees and costs, which the Court

granted on April 25, 2019. ECF Nos. 60, 61. On June 11, 2019, the parties sought a further 30-

day stay, until July 11, 2019, to continue their discussions, which the court granted on July 9,

2019. ECF Nos. 61, 62. The parties informed the Court that they would provide a status update

and joint proposal regarding the remaining deadlines in this matter on or before July 11, 2019, if

settlement was unsuccessful. The parties have engaged in settlement discussions, but these

discussions have thus far been unsuccessful in resolving Plaintiff’s claims. While the parties

remain amenable to continuing discussions to resolve this issue without the Court’s involvement,
          Case 1:18-cv-11972-DJC Document 64 Filed 07/11/19 Page 2 of 4



they believe at this time that it would be most productive to enter a briefing schedule for

Plaintiff’s fee petition. To that end the parties propose the following briefing schedule.

            •   Plaintiff is to file his fee petition (including all supporting briefing) on or before

                Monday, August 12, 2019;

            •   Defendants are to file any opposition to Plaintiff’s fee petition on or before

                Thursday, September 12, 2019; and

            •   Plaintiff is to file any reply in support of his fee petition on or before Thursday,

                September 26, 2019.

        WHEREFORE, the parties respectfully request that the Court enter the above briefing

schedule for Plaintiff’s fee petition.

Dated: July 11, 2019                                   Respectfully submitted,

/s/ Robert Frederickson III                            /s/ Stephen C. Pfaff
Robert Frederickson III (BBO 670111)                   Stephen C. Pfaff (BBO 553057)
Michael Pickett (BBO 698618)                           Louison, Costello, Condon & Pfaff, LLP
Goodwin Procter LLP                                    101 Summer Street, 4th Floor
100 Northern Avenue                                    Boston, MA 02110
Boston, Massachusetts 02210                            (617) 439-0305
Tel.: 617.570.1000                                     spfaff@lccplaw.com
Fax.: 617.523.1231
RFrederickson@goodwinlaw.com                           Attorney for Defendants
MPickett@goodwinlaw.com

Ira Levy (pro hac vice)
Alexandra Valenti (pro hac vice)
Jenny Zhang (BBO 689838)
Goodwin Procter LLP
The New York Times Building
620 Eight Avenue
New York, NY 10018
Tel.: 212.813.8800
Fax.: 212.355.3333
ILevy@goodwinlaw.com
AValenti@goodwinlaw.com
JZhang@goodwinlaw.com


                                                   2
          Case 1:18-cv-11972-DJC Document 64 Filed 07/11/19 Page 3 of 4



Matthew R. Segal (BBO 654489)
Jessie J. Rossman (BBO 670685)
Daniel L. McFadden (BBO 676612)
American Civil Liberties Union
Foundation of Massachusetts, Inc.
211 Congress Street
Boston, MA 02110
Tel.: (617) 482-3170
msegal@aclum.org
jrossman@aclum.org
dmcfadden@aclum.org

Attorneys for Plaintiff



IT IS SO ORDERED this _____ day of _____________, 2019.



                                             ____________________________________
                                             Hon. Denise J. Casper, U.S.D.J.




                                         3
         Case 1:18-cv-11972-DJC Document 64 Filed 07/11/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I, Robert Frederickson III, hereby certify that a copy of the foregoing document, filed
through the CM/ECF system, will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) and paper copies shall be served by first class
mail postage prepaid on all counsel who are not served through the CM/ECF system on July 11,
2019.



                                                             /s/ Robert Frederickson III
                                                             Robert Frederickson III




                                                 4
